—Judgment unanimously affirmed. Memorandum: Defendant contends that his conviction of criminal mischief in the third degree is not supported by legally sufficient evidence. We disagree. The evidence established that defendant damaged "property of another person” (Penal Law § 145.05); further, it was within the province of the jury to conclude that the reasonable cost of repairs to the vehicle that defendant damaged exceeded $250 but not $1,500. We have considered defendant’s remaining contentions and conclude that they are without merit (Appeal from Judgment of Cayuga County Court, Sirkin, J.—Criminal Mischief, 3rd Degree.) Denman, P. J., Lawton, Doerr, Balio and Boehm, JJ.